Citation Nr: 0723347	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen previously denied claims for service connection for 
the right knee, right hip and low back as secondary to a 
service-connected right ankle disorder. 

2.  Entitlement to a disability rating in excess of 20 
percent disabling for residuals of fracture right cuboid 
bone.

3.  Entitlement to a disability rating in excess of 10 
percent disabling for diabetes mellitus, Type II.  

4.  Whether a substantive appeal of an October 26, 2001 
notification of an October 2001 denial of claims for service 
connection for the right knee, right hip and low back as 
secondary to a service-connected right ankle disorder was 
timely filed.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2004 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the issues on appeal with 
the exception of the timeliness issue which is on appeal from 
an action by the RO in June 2004 which denied this matter.  

The veteran is attempting to reopen a previously denied claim 
for entitlement to service connection for a heart disorder as 
secondary to his diabetes mellitus in the brief submitted by 
his representative in May 2007.  This issue is referred to 
the RO for appropriate action.  

The claim for entitlement to an increased rating for diabetes 
mellitus, Type II is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDINGS OF FACT

1.  In May 2007, prior to the promulgation of a decision in 
the appeal of whether new and material evidence has been 
received to reopen previously denied claims for service 
connection for the right knee, right hip and low back as 
secondary to a service-connected right ankle disorder, the 
veteran withdrew his appeal of these issues.

2.  In May 2007, prior to the promulgation of a decision in 
the appeal of entitlement to a disability rating in excess of 
20 percent disabling for residuals of fracture right cuboid 
bone, the veteran withdrew his appeal of this issue.

3.  In May 2007, prior to the promulgation of a decision in 
the appeal of whether a substantive appeal of an October 26, 
2001 notification of an October 2001 denial of claims for 
service connection for the right knee, right hip and low back 
as secondary to a service-connected right ankle disorder was 
timely filed, the veteran withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the 
issues of whether new and material evidence has been received 
to reopen previously denied claims for service connection for 
the right knee, right hip and low back as secondary to a 
service-connected right ankle disorder filed by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of Substantive Appeal of 
entitlement to a disability rating in excess of 20 percent 
disabling for residuals of fracture right cuboid bone filed 
by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).

3.  The criteria for withdrawal of Substantive Appeal of 
whether a substantive appeal of an October 26, 2001 
notification of an October 2001 denial of claims for service 
connection for the right knee, right hip and low back as 
secondary to a service-connected right ankle disorder was 
timely filed by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In response to an April 2004 rating decision which denied 
reopening previously denied claims for service connection for 
the veteran's the right knee, right hip and low back as 
secondary to a service-connected right ankle disorder, and 
denied entitlement to a disability rating in excess of 20 
percent disabling for residuals of fracture right cuboid 
bone, the veteran filed a notice of disagreement (NOD).  In 
February 2005, the veteran submitted a VA Form 9 Substantive 
Appeal.  Regarding the issue of whether a substantive appeal 
of an October 26, 2001 notification of an October 2001 denial 
of claims for service connection for the right knee, right 
hip and low back as secondary to a service-connected right 
ankle disorder was timely filed, the RO denied this in a June 
2004 action.  The veteran filed a NOD with this action and 
his February 2005 VA Form 9 was a timely substantive appeal 
with this decision.   
 
In a May 2007 brief the veteran's representative wrote the 
following:  "As provided by 38 C.F.R. § 20.204, we spoke 
with the veteran and the veteran expressly withdraws the 
issues on appeal of:  1.  Increased rating for fracture of 
the right cuboid bone,  2.  Service connection for the right 
knee, hip or back (or new and material evidence), 3.  
Timeliness of appeal for the right knee, hip or back."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeals of whether new 
and material evidence has been submitted to reopen previously 
denied claims for service connection for the right knee, 
right hip and low back as secondary to a service-connected 
right ankle disorder, entitlement to a disability rating in 
excess of 20 percent disabling for residuals of fracture 
right cuboid bone, and the timeliness of a substantive appeal 
of an October 26, 2001 notification of an October 2001 denial 
of claims for service connection for the right knee, right 
hip and low back and they are dismissed.


ORDER

The appeal of whether new and material evidence has been 
received to reopen previously denied claims for service 
connection for the right knee, right hip and low back as 
secondary to a service-connected right ankle disorder is 
dismissed.

The appeal of entitlement to a disability rating in excess of 
20 percent disabling for residuals of fracture right cuboid 
bone is dismissed.

The appeal of whether a substantive appeal of an October 26, 
2001 notification of an October 2001 denial of claims for 
service connection for the right knee, right hip and low back 
as secondary to a service-connected right ankle disorder was 
timely filed is dismissed.


REMAND

The veteran contends his diabetes mellitus is more severe 
than currently evaluated.  A review of the evidence currently 
of record reflects that further development is necessary in 
order to properly adjudicate this claim.  Although the bulk 
of the evidence, up to and including the most recent October 
2004 VA examination, suggested that the veteran's diabetes is 
controlled through diet and not medication, the veteran is 
noted to have testified in his May 2005 hearing that he now 
takes medication for his diabetes, but did not clarify what 
type of medication.  An April 2005 letter from a private 
doctor, failed to clarify this question when he stated that 
the veteran has recently been started on "treatment" for 
diabetes, but did not specify what this treatment was. 

Furthermore the October 2004 VA examination reflected no 
bowel or bladder impairment or peripheral neuropathy and did 
not address questions of fatigue.  The April 2005 private 
doctor's letter suggests he now has fatigue and malaise 
related to his diabetes, and the veteran testified in his May 
2005 hearing that he now has constant thirst, frequent 
urination and sometimes feels symptoms of neuropathy in his 
hands and feet.  His representative has pointed out in the 
May 2007 brief that the RO has failed to consider separate 
manifestations of fatigue and argued that it should 
separately be evaluated under the Diagnostic Code for chronic 
fatigue syndrome.  Thus a new examination is necessary to 
consider the current manifestations of diabetes mellitus.  

In addition, it appears that the private doctor who wrote the 
April 2005 letter may have additional records of recent 
treatment for the veteran's diabetes that would be pertinent 
in this case.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  The AOJ after obtaining necessary 
authorization, should attempt to obtain 
the records from the veteran's private 
doctor, R. L. R. M.D., who wrote the 
April 2005 letter.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

3.  Only after the development described 
above has been completed, the AOJ should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a) 
The veteran should undergo an examination 
by appropriate specialist(s) to evaluate 
the severity of his service- connected 
diabetes mellitus, type II.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims folder was 
reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disability.  Following a review 
of the veteran's medical records and 
history, the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected diabetes.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  This should 
include discussion as to the nature and 
extent of any genitourinary disability 
associated with the diabetes, the nature 
and extent of any peripheral neuropathy 
associated with diabetes and the nature, 
frequency and extent of any fatigue 
associated with diabetes.  The extent of 
all other disabilities shown to be due to 
or aggravated by the veteran's diabetes 
must also be addressed.  The examiner 
should also discuss whether the veteran's 
diabetes mellitus requires insulin or 
oral hypoglycemic medication, a 
restricted diet, and regulation of 
activities, and if so, whether it also 
involves episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or visits 
to a diabetic care provider twice a 
month, plus complications that would not 
be compensable if separately evaluated.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 
consideration of separate ratings for 
residual symptoms under any additional 
Diagnostic Codes that may be pertinent.  
An appropriate period of time should be 
allowed for response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


